Peb Curiam.
On October 4, 1926, the plaintiff in error filed with this court his motion in which he alleged that he had filed with the clerk of the court below his affidavit as to his inability to pay the costs in this court, and in which he asked ten days to have said affidavit sent up, or pay the costs of the case in this court; and said affidavit not having been sent up, and the costs not having been paid, after the lapse of more than ten days, the writ of error is dismissed for non-payment of costs. Writ of error dismissed.

All the Justices concur.